DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 9/14/2021 is acknowledged.



Claim Objections
Claim 9 objected to because of the following informalities:  
The recitation of “the wafer” in claim 9 lacks proper antecedent basis.  Since it appears “the wafer” is intending to refer to the MEMS wafer of claim 1, the Examiner suggests the flowing amendment:

9. The process of claim 1, further comprising the step of attaching a second carrier substrate to the second side of the MEMS wafer prior to step (iii).

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (PG Pub. No. US 2020/0235065 A1) in view of McAvoy et al. (PG Pub. No. US 2008/0227229 A1).
Regarding claim 1, Chang teaches a process for handling process substrates comprising the steps of: 
(i) attaching a first carrier substrate (¶ 0028: TC) to a first side of a process substrate (110/120/130), the first carrier substrate being attached via a silicone-free peel tape (¶ 0028: DAF L2) and a first wafer bonding tape (¶ 0028: debonding layer L1), the peel tape contacting the first side of the process substrate (fig. 2B: L2 contacts a first side of 110./120/130),
(ii) performing one or more wafer processing steps on an opposite second side of the process substrate (¶ 0031: planarization on surface 130a, opposite to first side of 110/120/130), and
(iii) releasing the first carrier substrate from the first side of the process substrate via exposure to an energy source (¶ 0047 & fig. 2G: TC released from 110/120/130 by UV exposure), the energy source selectively releasing the first wafer bonding tape from the peel tape (¶ 0047 & fig. 2G: L1 selectively released from L2), and

Chang further teaches at least one embodiment wherein the process substrate is subsequently singulated (¶ 0048, fig. 2H), and the substrate includes integrated circuit (IC) components (¶ 0014).
Chang is silent to the process substrate comprising a MEMS wafer.
McAvoy teaches a process for handling MEMS wafers comprising the steps of:
(i) attaching a first carrier substrate (¶ 0152: 224, similar to TC of Chang) to a first side of a MEMS wafer (¶¶ 0149-0152 & figs. 37-38: 224 attached to first side of MEMS wafer 212/218/214), the first carrier substrate being attached via a silicone-free peel tape (¶ 0151: 224 attached to 212/218/214 by adhesive tape 222, corresponding to L2/L1 of Chang), the peel tape contacting the first side of the MEMS wafer (fig. 38: 222 contacts first side of 212/218/214); 
(ii) performing one or more wafer processing steps on an opposite second side of the MEMS wafer (¶ 0154 & fig. 39: backside grinding process performed on opposing second side of 212/218/214, similar to planarization of Chang); 
(iii) releasing the first carrier substrate from the first side of the MEMS wafer via exposure to an energy source (¶ 0158: 224 released from 212/218/214 by UV exposure, similar to carrier release of Chang); and
(iv) removing the peel tape from the first side of the MEMS wafer (¶ 0151, 0158-0159: adhesive material layer of 222 loses its adhesive properties when exposed to ultraviolet (UV) light, and therefore is removed from 212/218/214).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the method of Chang to the MEMS wafer of McAvoy, as a means to fabricate a plurality of MEMS integrated circuits from a wafer having a MEMS layer (McAvoy, ¶ 0022) with reduced processing for forming dicing streets (¶ 0154).  


Regarding claim 2, Chang in view of McAvoy teaches the process of claim 1, wherein the MEMS wafer comprises MEMS inkjet devices (McAvoy, ¶ 0149: plurality of MEMS nozzle assemblies 218 formed in MEMS layer 214).

Regarding claim 3, Chang in view of McAvoy teaches the process of claim 1, wherein the first side of the MEMS wafer has a plurality of inkjet nozzles (McAvoy, fig. 38: plurality of MEMS nozzle assemblies 218 disposed on first side of 212/218/214).

Regarding claim 4, Chang in view of McAvoy teaches the process of claim 1, wherein the first carrier substrate is comprised of glass (Chang, ¶ 0028 & McAvoy, ¶ 0152).

Regarding claim 6, Chang in view of McAvoy teaches the process of claim 1, wherein the first wafer bonding tape is a UV-release tape (Chang, ¶ 0028: L1 is formed of an adhesive such as Ultra-Violet (UV) glue) and the energy source is UV light (Chang, ¶ 0047: L1 irradiated with a UV laser).

Regarding claim 7, Chang in view of McAvoy teaches the process of claim 1, wherein the first wafer bonding tape is a thermal-release tape (Chang, ¶ 0028: LTHC) and the energy source is heat (Chang, ¶ 0047: irradiation, which includes forms of thermal energy).
Should applicant traverse on the grounds that the limitation of “the energy source is heat” is patentably distinct from the limitation “the energy source is UV light” recited in claim 6, the Applicant should submit evidence or identify such evidence now of record showing the inventions to be non-obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a subsequent Restriction/Election Requirement.  Where two or more related inventions are claimed, the principal question to be determined in connection with a requirement to restrict is whether or not the inventions as claimed are distinct. If they are distinct, restriction may be proper.  See MPEP § 806.05 [R-08.2012].

Regarding claim 8, Chang in view of McAvoy teaches the process of claim 1, wherein the wafer processing steps are selected from the group consisting of: wafer grinding, etching and oxidative ashing (Chang, ¶ 0031 & McAvoy, ¶ 0154: grinding).

Regarding claim 9, Chang in view of McAvoy teaches the process of claim 1, comprising a step (iii) of releasing the first carrier substrate from the first side of the MEMS wafer via exposure to an energy source (¶ 0158: 224 released from 212/218/214 by UV exposure, similar to carrier release of Chang).  Chang in view of McAvoy further teaches the process includes singulation of the process substrate is (Chang, ¶ 0048, fig. 2H).

However, McAvoy does teach a method including a step of attaching a second carrier substrate (McAvoy, ¶ 0157: 234) to the second side of the MEMS wafer (McAvoy, fig. 41: 234 attached to second side of 212/218/214) prior to step (iii) of releasing first carrier substrate (McAvoy, 224) from the first side of the MEMS wafer via exposure to an energy source (McAvoy, ¶ 0158 & fig. 42: UV exposure 238 performed after attaching second carrier 234).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Chang in view of McAvoy with the second carrier of McAvoy, as a means to a facilitate a singulated chip pickup (McAvoy, ¶ 0161 & fig. 45).
 
Regarding claim 10, Chang in view of McAvoy teaches the process of claim 9, wherein the second carrier substrate is attached via a second wafer bonding tape (McAvoy, ¶ 0157 & fig. 41: 234 attached to 2128/218/214 by second tape 232) different than the first wafer bonding tape (McAvoy, ¶¶ 0151, 0157: 222 and 232 are two different elements).

Regarding claim 11, Chang in view of McAvoy teaches the process of claim 10, wherein the first bonding tape and the second bonding tape are selected from the group consisting of: UV-release tape and thermal-release tape (Chang, ¶ 0028: L1 comprises UV release tape & McAvoy, ¶ 0151, 0157: 222 and 232 consist of UV release tape).

Regarding claim 12, Chang in view of McAvoy teaches the process of claim 1, further comprising the step of cleaning the first side of the MEMS wafer after step (iv) (Chang, ¶ 0047: subsequent clean after removing L2 from the substrate, wherein the substrate comprises MEMS layer 214 of McAvoy).
Chang in view of McAvoy as applied to claim 1 above is silent to the cleaning comprising oxidative ashing.
However, McAvoy does teach a step of oxidative ashing (¶ 0103 & figs. 43-44) after a step of removing peel tape 222 away from the first side of MEMS wafer 212/218/214 (McAvoy, ¶ 0101 & fig. 42).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the cleaning of Chang in view of McAvoy with the oxidative ashing of McAvoy, as a means to release MEMS nozzle assemblies 218, and complete the separation of the chips 242 (McAvoy, ¶ 0160).

Regarding claim 13, Chang in view of McAvoy teaches the process of claim 1, wherein the step (iv) of peeling the peel tape simultaneously removes the first wafer bonding tape attached to the peel tape (Chang, ¶ 0047: in at least one embodiment, L2 is simultaneously removed along with L1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of McAvoy as applied to claim 1 above, and further in view of Applicant Admitted Prior Art.
Regarding claim 5, Chang in view of McAvoy teaches the process of claim 1, comprising a first wafer bonding tape (Chang, L1).  Chang in view of McAvoy further teaches the first wafer bonding tape is a UV-release tape (Chang, ¶ 0028: L1 is formed of an adhesive such as Ultra-Violet (UV) glue).
Chang in view of McAvoy is silent to the first wafer bonding tape comprising silicon.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first wafer bonding tape of Chang in view of McAvoy with silicon, as a means to optimize the carrier substrate adhesion and removal of Chang in view of McAvoy by providing the UV-release property disclosed by Chang (instant specification, ¶ 0031).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the silicon-containing tapes are suitable to provide UV-release properties, as evidenced by the Applicant Admitted Prior Art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ono (PG Pub. No. US 2012/0295415 A1) teaches attaching a substrate (P 0007: 2) to a carrier substrate (¶ 0042: 24) by a bonding tape (¶ 0042: 23) and an adhesive agent (¶ 0042 & fig. 4B: 22), the carrier substrate being released from the first side of the substrate via exposure to an energy source (¶ 0050 & figs. 10A-10B).
Yokoi et al. (PG Pub. No. US 2018/0226359 A1) teaches attaching a process substrate (¶ 0057: 1/2) to first and second release tapes (¶¶ 0057-0058: 3, 4).
Kawada (PG Pub. No. US 2012/0247658 A1) teaches attaching a second carrier (¶ 0091: 81, corresponding to F of Yokoi) to a second side of a wafer (¶ 0087: 60, similar to 1/2 of Yokoi) by a second 
Vaeth et al. (PG Pub. No. US 2013/0278677 A1) teaches a method including attaching a MEMS wafer (¶ 0027: wafer 110, including nozzle membrane layer 114) to a first side of a carrier substrate (¶ 0028 & fig. 2: 110 attached to first side of carrier substrate 122), attaching a second carrier substrate (¶ 0032: 132) to a second side of the MEMS wafer (fig. 7: 132 attached to second side of 110), and releasing the first carrier substrate from the first side of the MEMS wafer (¶ 0037 & fig. 8: 122 released from 110).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRIAN TURNER/Examiner, Art Unit 2894